Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 4 have been amended. Claims 2 and 3 have been cancelled. 

Response to Amendment
Applicant’s amendments overcome the objections made to the Drawings and Specification, as well as 112(a) written description and 102 rejections made to the claims in the Non-Final Office Action mailed 04/19/2021. 

Election/Restrictions
Claims 1 and 4- 13 are allowable. The restriction requirement between the inventions of Group I, drawn to a modified antibody drug conjugate, and Group II, drawn to a method of preventing or treating cancer comprising the modified antibody drug conjugate of Group I, as set forth in the Office action mailed on 02/01/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/01/2021 is withdrawn.  Claim 14, directed to method of preventing or treating cancer, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer comprising a modified antibody drug conjugate of the claimed invention does not reasonably provide enablement for the prevention of cancer in an individual commensurate in scope of instant claim 14.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of preventing or treating cancer comprising the modified antibody-drug conjugate of the claimed invention.
	The specification teaches that the modified antibody drug conjugates FM2-D2 (Fwt-ACGHAACGHA, SEQ ID NO: 5) and FM2b-D2 (Fwt-ACGHAASGHA, SEQ ID NO: 21) Journal of the National Cancer Institute vol. 108,2 djv309. 7 Nov. 2015, doi:10.1093/jnci/djv309). However, the specification has not provided any diagnostic strategy to identify even high-risk subjects, let alone asymptomatic subjects, to whom the modified antibody drug conjugate should administered nor a timing and dosage of said administration. Such a diagnostic strategy would also have to take into account a wide variety of factors that may contribute to development of cancers in individuals. 

Thus, the claimed invention is not enabled over the full scope of the claims.

Claim Objections
Claim 11 is objected to because of the following informalities:  As per MPEP 608.01(m), a claim must be a single sentence, yet part (51) of claim 11 contains a period after the word gene and as such the claim as presently constructed comprises more than one sentence.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 14-16 of ‘Remarks’, filed 07/18/2021, with respect to the 102 art rejections have been fully considered and are persuasive.  The 102 art rejection of the claims has been withdrawn. 

Conclusion
Claims 1 and 4 – 10, 12 and 13 are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644